Citation Nr: 0738221	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-31 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable (initial) evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's increased 
rating claim.

The veteran last underwent a VA audiological examination in 
July 2004.  The veteran's representative contends that the 
results of the audiometric test reported therein are too old 
and has requested that the veteran be afforded a new 
examination.  In light of the length of time since the last 
VA examination and given the representative's request, the 
Board finds that the veteran should be afforded a new VA 
audiological examination to ascertain the current level of 
severity of his service-connected bilateral hearing loss.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain relevant VA 
treatment records from the VAMC in Bronx, 
New York dating since March 2005.

2.  The RO should schedule the veteran 
for a VA audiological examination to 
ascertain the current severity of his 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



